DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The objections and rejections from the Office Action of 7/14/2021 are hereby withdrawn.  New grounds for rejection are presented below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20150147614 A1)[hereinafter “Wang”] and Bennett, Considerations for estimating electrode performance in Li-Ion cells, IEEE 2012 [hereinafter “Bennett”](available at: https://ieeexplore.ieee.org/document/6304635).
Claim 1, Wang discloses a system for analyzing a battery cell design using a three-electrode battery cell, comprising: one or more processors; memory; and one or more modules stored in memory and executed by the one or more processors [Paragraph [0060] – “FIG. 2 shows a simplified schematic of an exemplary computer system that may be utilized in variations of the invention.”] for:
measuring a first anode potential of a three-electrode battery cell during a first charging and a first discharging of the three-electrode battery cell [Fig. 3]; and
measuring a first cathode potential during the first charging and discharging [Fig. 3].
Wang fails to disclose optimizing design of the three-electrode battery cell based on the first anode potential and the first cathode potential.
However, Bennett teaches the analysis of anode/cathode electrode potentials in evaluating cell capacities [See Fig. 1 and associated text.] and the designing of a battery to achieve a desired P/N ratio based on this evaluation [Section III(C) – “One of the electrodes may be designed with less capacity than the other, and will limit the capacity of the cell. In this work, calculations assume a positive-to-negative capacity ratio (P/N) that is slightly less than one, making the cell positive-limited on charge. This choice is intended to provide a slight excess of negative capacity so that lithium can be intercalated into the anode host without forming potentially hazardous (reactive) metallic lithium. In these calculations, the P/N ratio is based on the total capacity of the electrodes (irreversible plus reversible capacity).”].  It would have been obvious to optimize design of the three-electrode battery cell by achieving a specified P/N ratio in order to ensure proper operation of the battery.
Fig. 3 of Wang] in order to evaluate the effects on battery capacity over time during its use, as motivated by Wang [Paragraph [0077] of Wang – “At least one reference electrode is part of a management system that monitors the potentials (i.e. voltage) along with the first differential voltage of both electrodes independently, to determine the battery state of capacity and state of health.”].

Regarding Claim 2, Wang discloses determining whether an anode potential is within a desired range [Paragraph [0219] – “1. During charging, the negative electrode (anode) can drop below 0 V (vs. Li), causing lithium plating and ultimately an internal short circuit.”Paragraph [0221] – “3. During discharging, the negative electrode voltage can rise above voltage safety limit, causing dissolution of metal ions from the current collector and an internal short circuit.”]; but fails to disclose adjusting a positive/negative ratio based on the anode potential.
However, Bennett teaches the analysis of anode/cathode electrode potentials in evaluating cell capacities [See Fig. 1 and associated text.] and the designing of a battery to achieve a desired P/N ratio based on this evaluation [Section III(C) – “One of the electrodes may be designed with less capacity than the other, and will limit the capacity of the cell. In this work, calculations assume a positive-to-negative capacity ratio (P/N) that is slightly less than one, making the cell positive-limited on charge. This choice is intended to provide a slight excess of negative capacity so that lithium can be intercalated into the anode host without forming potentially hazardous (reactive) metallic lithium. In these calculations, the P/N ratio is based on the total capacity of the electrodes (irreversible plus reversible capacity).”].  It would have been obvious to optimize design of the three-electrode battery cell by achieving a specified P/N ratio in order to ensure proper operation of the battery.

Regarding Claim 3, the combination of Wang and Bennett would disclose that optimizing includes comparing the anode potential to a threshold [Paragraph [0219] of Wang – “1. During charging, the negative electrode (anode) can drop below 0 V (vs. Li), causing lithium plating and ultimately an internal short circuit.”Paragraph [0221] – “3. During discharging, the negative electrode voltage can rise above voltage safety limit, causing dissolution of metal ions from the current collector and an internal short circuit.”].

Regarding Claim 4, Wang discloses that the threshold is a minimum value, a value for the anode potential below the threshold indicating the presence of lithium plating [Paragraph [0219] – “1. During charging, the negative electrode (anode) can drop below 0 V (vs. Li), causing lithium plating and ultimately an internal short circuit.”].

Regarding Claim 5, Wang discloses that a value for the anode potential over the threshold indicates an anode of the three-electrode battery cell is failing to utilize a full Paragraph [0221] – “3. During discharging, the negative electrode voltage can rise above voltage safety limit, causing dissolution of metal ions from the current collector and an internal short circuit.”].

Regarding Claim 7, Wang fails to disclose that predicting comprises summing the second anode potential and the second cathode potential.  However, Bennett discloses predicting capacity in such a way [Section IV(B) – “Finally, cell voltage is calculated as the difference between electrode potentials (positive minus negative) over the selected capacity range. Discharge capacity profiles for the electrodes and cell appear in Fig. 5.”].  It would have been obvious to do so because this is an effective manner of predicting capacity.

Regarding Claim 8, Wang discloses receiving a query for the full-cell capacity for the first period; and responding to the query with the predicted full-cell capacity [See Paragraph [0232]].

Regarding Claim 9, Wang discloses a system for analyzing a battery cell design using a three-electrode battery cell, comprising: one or more processors; memory; and one or more modules stored in the memory and executed by the one or more processors [Paragraph [0060] – “FIG. 2 shows a simplified schematic of an exemplary computer system that may be utilized in variations of the invention.”] for:
charging and discharging [Fig. 3] a three-electrode battery cell [Fig. 1B]; and
Fig. 3].
Wang fails to disclose optimizing design of the three-electrode battery cell based on a maximum cathode potential in the third cathode potential and the fourth cathode potential.
However, Bennett teaches the analysis of anode/cathode electrode potentials in evaluating cell capacities [See Fig. 1 and associated text.] and the designing of a battery to achieve a desired P/N ratio based on this evaluation [Section III(C) – “One of the electrodes may be designed with less capacity than the other, and will limit the capacity of the cell. In this work, calculations assume a positive-to-negative capacity ratio (P/N) that is slightly less than one, making the cell positive-limited on charge. This choice is intended to provide a slight excess of negative capacity so that lithium can be intercalated into the anode host without forming potentially hazardous (reactive) metallic lithium. In these calculations, the P/N ratio is based on the total capacity of the electrodes (irreversible plus reversible capacity).”].  It would have been obvious to optimize design of the three-electrode battery cell by achieving a specified P/N ratio in order to ensure proper operation of the battery.

Claim 10, Wang discloses comparing the maximum cathode potential to a threshold [Paragraph [0220] – “2. During charging, the positive electrode (cathode) can over-charge beyond the safety limit, causing decomposition of the active materials and electrolytes creating an excess of heat and possible thermal runaway.”], but fails to disclose generating an alert regarding a stability of an electrolyte within the three-electrode battery cell if the maximum cathode potential is greater than the threshold.  However, it would have been obvious to generate an alert in such a situation because Wang discloses this presents a potential safety concern [Paragraph [0218]] and an alert would have allowed a user to take a corrective action when such a situation is present.

Regarding Claim 11, Wang is not explicit about the threshold being 4.3 volts.  However, the selection of such a threshold would have amounted to an obvious design choice based on the operating voltage of the battery.  For the specific threshold of 4.3 volts, one having ordinary skill in the art would have appreciated that to be a reasonable over-charge safety limit upon viewing Fig. 3.

Regarding Claim 13, Wang fails to disclose determining the full cell capacity by summing the corresponding anode potential and cathode potential at the particular time.  However, Bennett discloses predicting capacity in such a way [Section IV(B) – “Finally, cell voltage is calculated as the difference between electrode potentials (positive minus negative) over the selected capacity range. Discharge capacity profiles for the electrodes and cell appear in Fig. 5.”].  It would have been obvious to do so because this is an effective manner of predicting capacity.

However, Bennett teaches the analysis of anode/cathode electrode potentials in evaluating cell capacities [See Fig. 1 and associated text.] and the designing of a battery to achieve a desired P/N ratio based on this evaluation [Section III(C) – “One of the electrodes may be designed with less capacity than the other, and will limit the capacity of the cell. In this work, calculations assume a positive-to-negative capacity ratio (P/N) that is slightly less than one, making the cell positive-limited on charge. This choice is intended to provide a slight excess of negative capacity so that lithium can be intercalated into the anode host without forming potentially hazardous (reactive) metallic lithium. In these calculations, the P/N ratio is based on the total capacity of the electrodes (irreversible plus reversible capacity).”].  It would have been obvious to optimize design of the three-electrode battery cell by achieving a specified P/N ratio using full cell capacity in order to ensure proper operation of the battery.

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    550
    731
    media_image1.png
    Greyscale

Examiner’s Response:
	The corresponding objections and rejections are hereby withdrawn.

Applicant argues:

    PNG
    media_image2.png
    604
    737
    media_image2.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  The cited passage of Bennett explicitly discloses designing a battery to have a particular P/N ratio, which is based on electrode capacities.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180026310 A1 – LEAD ACID BATTERY

US 20170293707 A1 – METHOD OF DESIGNING AND MODIFYING LITHIUM ION BATTERY CATHODE MATERIALS
US 20200321651 A1 – BATTERY CELL DESIGN WITH A COATED LITHIUM REFERENCE ELECTRODE

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865